CASHIN, District Judge.
In this action libelant, a Greek citizen who signed aboard a Liberian vessel owned by the respondent, a Panamanian corporation, in Japan, seeks to recover damages for an allegedly unlawful discharge occurring in Antwerp, Belgium. The Liberian Consul in New York has certified that he will take jurisdiction of the controversy. See Convention Between The United States of America and The Republic Of Liberia, 54 Stat. 1751.
 There seems no doubt but that the law of Liberia is controlling here rather than the General Maritime Law of the United States (Koziol v. S. S. Fylgia, D.C.S.D.N.Y.1953 A.M.C. 220; McQuade v. Compania De Vapores San Antonio, S. A., D.C.S.D.N.Y.1955, 131 F.Supp. 365; Poutos v. Mene Grande Oil Co., D.C.S.D.N.Y.1954, 123 F.Supp. 577). Under the facts of this case, where no connection whatsoever has been shown between the claim sued upon and the forum, I feel constrained to decline jurisdiction under the principles enunciated in the cases cited above.
Proctors for libelant have, on the oral argument, asked leave to file an amended libel setting forth the Liberian law which they claim will demonstrate that this court should retain jurisdiction. The law which they wish to plead has been set out in an unsworn “Supplemental Affidavit”. Nothing which libelant intends to plead in his amended libel could alter my decision. Accordingly, the libel is dismissed without leave to plead over. Because of this holding it is not necessary to determine whether service of the citation should be quashed, or whether libel-ant should be given leave to amend his libel.
Settle decree.